                   Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 1 of 41
                                                                                                  15 Warren Street, Suite 36
                                                                                              Hackensack, New Jersey 07601
                                                                                                             Phone 201-518-9999

                                                                                                              532 Union Street
                                                                                                     Brooklyn, New York 11215
                                                                                                             Phone 347-770-7712

                                                                                                                 Fax 347-772-3074
Joshua M. Lurie, Esq. (licensed in NY, NJ, VT)                                                         www.luriestrupinsky.com
Eugene Strupinsky, Esq. (licensed in NY)
Damian Albergo, Esq. (of Counsel, Licensed in NY, NJ)                              Helen Dukhan, Esq. (of Counsel, Licensed in NY, NJ)
Michael J.S. Pontone, Esq. (of Counsel, Licensed in NY, NJ)                        Paul Hirsch, Esq. (of Counsel, Licensed in NY)
Victoria Smolyar, Esq. (of Counsel, Licensed in NY, NJ)



                                                                October 24, 2019

   Via ECF
   Hon. Ronnie Abrams, U.S.D.J.
   United States District Court for the
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square, Courtroom 1506
   New York, New York 10007

               Re:         Sarit v. Westside Tomato, Inc., et al.
                           Civil Case No. 1:18-cv-11524-RA

   Dear Judge Abrams,

               Please accept this letter brief in lieu of a more formal application in support of Plaintiff’s

   application for relief, pursuant to Fed. R. Civ. P. 60(b), from the Court’s prior endorsement and

   grant of Defendants’ motion to compel arbitration [ECF Doc. No. 25] dated April 19, 2019.

                                                              Procedural Summary

               Plaintiff was a waitress/food server in a high-end Italian restaurant who was not paid wages

   as required pursuant to the FLSA and was retaliated against (terminated from employment) when

   she complained that she was assaulted by a coworker based upon her national origin (she is from

   the Dominican Republic).
           Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 2 of 41



Sarit v. West Coast Tomato, Inc., et al.
Letter Motion for Relief from Order and Reinstate Case
October 24, 2019
Page 2 of 6



        Plaintiff initiated this FLSA and Title VII matter against the Defendants on December 10,

2018 [ECF Doc. No. 1]. Thereafter, the Defendants were served and answers were due on or about

March 18, 2019. No Defendant responded within the time required.

        On March 22, 2019, counsel for the Defendants entered an appearance and requested

additional time to Answer – which was granted three days thereafter. See [ECF Doc. No. 22].

        In lieu of an answer, Defendants moved to compel arbitration [ECF Doc. No. 23]. Upon

review (and consent of the Plaintiff), Plaintiffs did not oppose the motion but requested that the

Court retain jurisdiction. [ECF Doc. No. 24]. As a result, on April 19, 2019, the Court granted

the motion, stayed the case, and compelled arbitration.

        On or about June 24, 2019, Plaintiff filed for arbitration with the AAA. A copy was mailed

to defense counsel who, later, alleged that he did not receive a copy. Notwithstanding, a copy was

provided, and the AAA demanded that the Defendants herein (Respondents before the AAA) pay

their share of the filing fees ($1,900.00).

        Between July 30, 2019 and October 7, 2019, the AAA made no less than six requests to

Respondents therein to pay their share of the filing fees. Respondents made every excuse that they

could – including the following vexatious acts:

        1. On August 14, 2019, claiming they have not received any documents and then refusing
           to accept anything by electronic mail (Exhibit 1);

        2. By claiming that they were not served with the arbitration demand on August 30, 2019
           which was promptly served again (Exhibit 2);

        3. By arguing on September 17, 2019 that Claimant therein did not pay their share of the
           filing fees or arguing for proof of payment – not understanding that it must be paid at
           the time of filing (Exhibit 3);
           Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 3 of 41



Sarit v. West Coast Tomato, Inc., et al.
Letter Motion for Relief from Order and Reinstate Case
October 24, 2019
Page 3 of 6



        4. On September 18, 2019, having a representative of a trade group attempt to intervene
           in the arbitration and arguing, again, that Claimant failed to make payment of their
           filing fee on September 20, 2019 (Exhibit 4);

        5. On the same date advising that Respondents’ counsel was being substituted by another
           firm (a Scott Levenson, Esq.) and requesting additional time to respond to the
           arbitration (Exhibit 5);1 and

        6. Failing to make the payment notwithstanding their legal obligation.

        Even though the AAA gave the option to have the Plaintiff pay the Defendants’ share of

the arbitration fees, Plaintiff cannot afford the arbitrators fees to unilaterally arbitrate the case.

        On October 23, 2019, the AAA terminated the case for failure of Defendants to pay their

arbitration fees. (Exhibit 7).

        Plaintiff now returns to the Court for an order seeking relief from the prior order compelling

arbitration was violated by Respondents/Defendants – who are now in contempt of the Court’s

Order compelling arbitration – and seek to have the Court resume jurisdiction and proceed in this

case in due course by directing the Defendants to file an Answer in this matter by a date certain.

        Further, due to the truculence and other conduct of Respondent/Defendants, Plaintiff seeks

an appropriate sanction including an award of legal fees and costs related to the necessity created

by Defendants to waste greater than six (6) months before the AAA when they evidently had no

desire to comply with their legal and contractual obligations to proceed in arbitration.




1Conspicuously, Mr. Levenson never entered an appearance, responded to any correspondence or
emails, and never filed any evidence that he was substituted. Rather, Respondent/Defendants
counsel, Mr. Kapin, wrote a frustrated email demanding to be removed from all emails with the
AAA (Exhibit 6). As such, we anticipate a timely motion to be relieved as counsel or to substitute
as appropriate.
           Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 4 of 41



Sarit v. West Coast Tomato, Inc., et al.
Letter Motion for Relief from Order and Reinstate Case
October 24, 2019
Page 4 of 6



                                              Legal Argument

        Plaintiff moves the Court pursuant to Fed. R. Civ. P. 60(b). Specifically, by being in default

of the arbitration terms – by refusing to pay their share of the arbitration – the provisions of Section

3 of the Federal Arbitration Act, 9 U.S.C. § 3, are triggered.

        In a well-reasoned decision by Judge Oetken in the matter of Polit v. Global Foods

International, Corp. 2016 WL 632251 (S.D.N.Y. Feb. 17, 2016), the Court was presented with an

almost identical situation. There, as here, the Defendant refused and/or failed to pay their share of

arbitration fees resulting in the AAA terminating the case. Thereafter, Polit moved to reinstate the

Case. The Court found, at Page *2, that the case had to be reopened because, inter alia,

                 Reopening the case is also appropriate under the Federal Arbitration
                 Act. The Act “directs a district court to enter a ‘stay of
                 proceedings'’in cases where the claims are 'referable to arbitration.’
                 ” Polit v. Global Foods, No. 14-CV-7360, 2015 WL 1780161, at *5
                 (S.D.N.Y. Apr. 20, 2015) (quoting 9 U.S.C. § 3). Such a stay,
                 however, lasts “until such arbitration has been had in accordance
                 with the terms of the agreement, providing the applicant for the stay
                 is not in default in proceeding with such arbitration.” 9 U.S.C. § 3.

                                                         ***

                 [With the AAA terminating the arbitration, it has] “remov[ed] the §
                 3 requirement for the district court to stay the proceedings.” See Pre-
                 Paid Legal Servs. v. Cahill, 786 F.3d 1287, 1293-94 (10th Cir. 2015)
                 (explaining that § 3 was satisfied when the AAA terminated an
                 arbitration due to Defendant’s refusal to pay fees). In any event,
                 reinstatement is appropriate, since Global Foods was in default in
                 the arbitration proceeding. See id. at 1294 (“Failure to pay
                 arbitration fees constitutes a ‘default’ under § 3.”); Sink v. Aden
                 Enters., Inc., 352 F.3d 1197, 1200 (9th Cir. 2003).
           Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 5 of 41



Sarit v. West Coast Tomato, Inc., et al.
Letter Motion for Relief from Order and Reinstate Case
October 24, 2019
Page 5 of 6



        As a result of the conduct of the Defendants, in failing to comply with their arbitration

obligations, they have defaulted. Thus, pursuant to Fed. R. Civ. P. 60(b)(6), there is “[an]other

reason that justifies relief.”

        Further, Plaintiff requests sanctions of an award of fees and costs related to the arbitration.

It is noteworthy that the Court in Polit had also requested fees to be awarded yet Judge Oetken

denied the relief. Here, the facts diverge substantially and give a basis for such an award.

        In Polit, upon demand to pay the arbitrator fees, the Defendant failed to respond. Here,

not only did the Defendants respond, they were fully involved in the “pre-arbitration” proceedings

and took affirmative action to delay the arbitration by making innumerable frivolous or bad faith

acts to delay the arbitration (and not pay) as evidenced on Pg. 2 above, causing prejudice. This

evidences conduct that is meant to delay the case, unnecessarily, and to the detriment of the

Plaintiff. It forced counsel to expend a significant amount of time unnecessarily, and delayed this

case more than six months when, had this matter proceeded in due course in the District Court,

would likely be towards the end of discovery. This evidences bad faith on behalf of the

Defendants.

        Therefore, the Plaintiff requests that the Defendants be ordered to pay the legal fees

incurred subsequent to the motion to compel arbitration and up through this motion.
           Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 6 of 41



Sarit v. West Coast Tomato, Inc., et al.
Letter Motion for Relief from Order and Reinstate Case
October 24, 2019
Page 6 of 6



                                                 Conclusion

        For the reasons set forth herein, Plaintiff respectfully requests that the Court grant relief

pursuant to Rule 60, return this matter to the active docket, and award counsel fees and costs

related to the time wasted through the arbitration to which Defendants defaulted on their

obligations.

                                                    Respectfully submitted,




                                                    Joshua M. Lurie, Esq.

JML:me
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 7 of 41




                                                                E
                                                                X
                                                                H
                                                                I
                                                                B
                                                                I
                                                                T

                                                                1




                    EXHIBIT 1
                    Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 8 of 41
                                                                        Thursday, October 24, 2019 at 16:13:02 Eastern Daylight Time

Subject:    RE: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
Date:       Wednesday, August 14, 2019 at 4:29:26 PM Eastern Daylight Time
From:       Employment Filing Team
To:         Mike Kapin, Joshua M. Lurie, Esq.
CC:         kapinlaw@gmail.com
AGachments: image001.png, image002.jpg, imageW84ce.PNG, image948ba4.JPG

Good A[ernoon,

Please provide your preferred contact informa\on to the a]en\on of this address. Please copy the opposing
party in any correspondence related to the above case number.

Thank you



                Employment Filing Team
                American Arbitration Association

                T: 856 679 4610 E: EmploymentFiling@adr.org
                1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above. Any
review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.


From: Mike Kapin <mikekapin@gmail.com>
Sent: Wednesday, August 14, 2019 1:09 PM
To: Employment Filing Team <EmploymentFiling@adr.org>
Cc: kapinlaw@gmail.com
Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323

   *** External E-Mail – Use Caution ***


This was not sent to my mailing correct address and I do not accept service of documents via email.
Thanks.

Best,

Mike

On Wed, Aug 14, 2019 at 12:54 PM Employment Filing Team <EmploymentFiling@adr.org> wrote:
   Dear Parties:

   Please review the attached updated correspondence regarding the above-referenced case.

   Feel free to contact me with any questions, comments or concerns you have related to this matter.


                                                                                                                                                           Page 1 of 2
                 Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 9 of 41

 Thank you.




                 Employment Filing Team
                 American Arbitration Association

                 T: 856 679 4610 E: EmploymentFiling@adr.org
                 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                 adr.org | icdr.org | aaamediation.org

 The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above.
 Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received
 this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




--
______________________________________

Michael J. Kapin | Attorney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




                                                                                                                                                        Page 2 of 2
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 10 of 41




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 2




                    EXHIBIT 2
                  Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 11 of 41
                                                                        Thursday, October 24, 2019 at 16:13:29 Eastern Daylight Time

Subject:    Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
Date:       Friday, August 30, 2019 at 11:04:01 AM Eastern Daylight Time
From:       Mike Kapin
To:         Employment Filing Team
CC:         Joshua M. Lurie, Esq., kapinlaw@gmail.com
AGachments: image005.png, image006.jpg, image007.png, image008.jpg, image4730c1.PNG,
            image07b468.JPG

Perhaps someone can send me the no\ce of claim which I haven't seen.

Mike

On Fri, Aug 30, 2019 at 11:01 AM Employment Filing Team <EmploymentFiling@adr.org> wrote:

  Please see aaached. The correspondence has been updated with the correct address and will be mailed out
  today.



  Thank you.




                  Employment Filing Team
                  American Arbitration Association

                  T: 856 679 4610 E: EmploymentFiling@adr.org
                  1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                  adr.org | icdr.org | aaamediation.org

  The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above.
  Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received
  this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




  From: Mike Kapin <mikekapin@gmail.com>
  Sent: Friday, August 30, 2019 10:34 AM
  To: Employment Filing Team <EmploymentFiling@adr.org>
  Cc: jmlurie@luriestrupinsky.com; kapinlaw@gmail.com
  Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323



       *** External E-Mail – Use Caution ***



  My address is at the boaom of my email. Thanks.




                                                                                                                                                          Page 1 of 4
              Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 12 of 41

Best,



Mike



On Wed, Aug 14, 2019 at 4:29 PM Employment Filing Team <EmploymentFiling@adr.org> wrote:

  Good Acernoon,



  Please provide your preferred contact informa\on to the aaen\on of this address. Please copy the
  opposing party in any correspondence related to the above case number.



  Thank you




                  Employment Filing Team

                  American Arbitration Association

                  T: 856 679 4610 E: EmploymentFiling@adr.org
                  1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                  adr.org | icdr.org | aaamediation.org


  The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed
  above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have
  received this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




  From: Mike Kapin <mikekapin@gmail.com>
  Sent: Wednesday, August 14, 2019 1:09 PM
  To: Employment Filing Team <EmploymentFiling@adr.org>
  Cc: kapinlaw@gmail.com
  Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323



        *** External E-Mail – Use Caution ***



  This was not sent to my mailing correct address and I do not accept service of documents via email. Thanks.



  Best,



                                                                                                                                                       Page 2 of 4
             Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 13 of 41


Mike



On Wed, Aug 14, 2019 at 12:54 PM Employment Filing Team <EmploymentFiling@adr.org> wrote:

     Dear Par\es:


     Please review the aaached updated correspondence regarding the above-referenced case.

     Feel free to contact me with any ques\ons, comments or concerns you have related to this maaer.

     Thank you.




                     Employment Filing Team

                     American Arbitration Association

                     T: 856 679 4610 E: EmploymentFiling@adr.org
                     1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                     adr.org | icdr.org | aaamediation.org


     The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed
     above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you
     have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




--

______________________________________


Michael J. Kapin | Aaorney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com


                                                                                                                                                      Page 3 of 4
             Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 14 of 41

      OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




 --

 ______________________________________


 Michael J. Kapin | Aaorney at Law
 LAW OFFICES OF MICHAEL J. KAPIN
 1133 Broadway, Suite 1001
 New York, New York 10010
 (212) 513-0500 | FAX (866) 575-5019
 ______________________________________

 ****CONFIDENTIALITY NOTICE****
 THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
 MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
 FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
 RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
 COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
 STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
 ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
 OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.



--
______________________________________

Michael J. Kapin | Aaorney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




                                                                              Page 4 of 4
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 15 of 41




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 3




                    EXHIBIT 3
                   Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 16 of 41
                                                                        Thursday, October 24, 2019 at 16:14:07 Eastern Daylight Time

Subject:    RE: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323 PLEASE
            ADVISE.
Date:       Tuesday, September 17, 2019 at 11:19:14 AM Eastern Daylight Time
From:       Employment Filing Team
To:         Michael Kapin
CC:         Mike Kapin, cferriter@kapinlaw.com, Joshua M. Lurie, Esq., Employment Filing Team
AHachments: image002.png, image004.jpg, imageb98aba.PNG, image54b6a7.JPG

Hello,

Employee’s por_on of the ﬁling fee was submiaed at ﬁling on June 20th 2019.

Please ensure to copy claimant’s counsel in all future correspondence.

Thank you



                Employment Filing Team
                American Arbitration Association

                T: 856 679 4610 E: EmploymentFiling@adr.org
                1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above. Any
review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.


From: Michael Kapin <kapinlaw@gmail.com>
Sent: Tuesday, September 17, 2019 10:40 AM
To: Employment Filing Team <EmploymentFiling@adr.org>
Cc: Mike Kapin <mikekapin@gmail.com>; cferriter@kapinlaw.com
Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323 PLEASE ADVISE.

   *** External E-Mail – Use Caution ***


   Good Morning,


    Following my voice message, kindly advise as to whether the employee's portion of the
filing fee has been paid (and if so, the date of payment).



     Thank you,


       Bunmi.

                                                                                                                                                           Page 1 of 3
               Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 17 of 41


---------- Forwarded message ---------
From: Employment Filing Team <EmploymentFiling@adr.org>
Date: Wed, Sep 11, 2019 at 1:53 PM
Subject: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
To: jmlurie@luriestrupinsky.com <jmlurie@luriestrupinsky.com>, mikekapin@gmail.com
<mikekapin@gmail.com>, kapinlaw@gmail.com <kapinlaw@gmail.com>


Good Adernoon,

The AAA has not received the employer’s por_on of the ﬁling fee. Please advise or submit payment by
September 18, 2019.

Thank you



                Employment Filing Team
                American Arbitration Association

                T: 856 679 4610 E: EmploymentFiling@adr.org
                1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above.
Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received
this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




--
______________________________________


****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.


--
______________________________________


****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED

                                                                                                                                                       Page 2 of 3
         Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 18 of 41

 RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
 COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
 STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
 ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
 OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.


 --
 ______________________________________


 ****CONFIDENTIALITY NOTICE****
 THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
 MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
 FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
 RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
 COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
 STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
 ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
 OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.



--
______________________________________


****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




                                                                          Page 3 of 3
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 19 of 41




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 4




                    EXHIBIT 4
                  Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 20 of 41
                                                                        Thursday, October 24, 2019 at 16:14:27 Eastern Daylight Time

Subject:    Re: Ques(on Re: Case #01-19-0001-9323
Date:       Friday, September 20, 2019 at 3:00:36 PM Eastern Daylight Time
From:       Irene O'Halloran
To:         Employment Filing Team
CC:         Joshua M. Lurie, Esq.
AGachments: image7611dc.PNG, image8d253a.JPG

Good aVernoon,

Thank you for returning my email. I would like to request to see documenta(on that Ruth Sarit paid her fee to the
AAA, and what amount it was. We cannot get a clear answer from our a\orney and would like to see actual proof of
payment.

Thank you kindly,

On Fri, Sep 20, 2019 at 2:43 PM Employment Filing Team <EmploymentFiling@adr.org> wrote:

  Good AVernoon,



  You may direct any ques(on you may have regarding the above case to the a\en(on of this address. Please
  copy the opposing party in any correspondence regarding the above case number.



  Thank you




                  Employment Filing Team
                  American Arbitration Association

                  T: 856 679 4610 E: EmploymentFiling@adr.org
                  1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                  adr.org | icdr.org | aaamediation.org

  The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above.
  Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received
  this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




  From: Irene O'Halloran <ohalloran.irene@gmail.com>
  Sent: Wednesday, September 18, 2019 4:26 PM
  To: Employment Filing Team <EmploymentFiling@adr.org>
  Subject: Ques(on Re: Case #01-19-0001-9323



     *** External E-Mail – Use Caution ***


                                                                                                                                                          Page 1 of 2
                  Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 21 of 41



     Good aVernoon -



     I represent the employer for case ma\er 01-19-0001-9323. I had leV a voicemail yesterday, (Sept. 17), but haven't
     heard back yet. I have a ques(on regarding this case. Can someone kindly please call me back at 917.208.6422.



     Thank you,



     Irene O'Halloran


     --
     Irene O'Halloran

     ohalloran.irene@gmail.com

     917.208.6422




--
Irene O'Halloran
ohalloran.irene@gmail.com
917.208.6422




                                                                                                                  Page 2 of 2
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 22 of 41




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 5




                    EXHIBIT 5
                 Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 23 of 41
                                                                  Thursday, October 24, 2019 at 16:14:55 Eastern Daylight Time

Subject: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
Date: Friday, September 20, 2019 at 4:48:58 PM Eastern Daylight Time
From: Olubunmi Wright
To:      EmploymentFiling@adr.org
CC:      slevensonesq@gmail.com, Joshua M. Lurie, Esq., Colin Ferriter, Mike Kapin

Good AXernoon,

Respondents Answer to Claimant's Demand for Arbitra[on is due today, Friday, September 20, 2019.

However, please be advised that our oﬃce is presently being subs[tuted as counsel for the Respondents in this ma^er.

Therefore, on behalf of new counsel, Sco^ Levenson, Esq., (copied) an extension of [me is requested to serve an Answer to Claimant's Demand.

Thank you for your considera[on of this request.

Best Regards,

Bunmi


______________________________________

Olubunmi A. Wright
Paralegal
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019




-

           ---------- Forwarded message ---------
           From: Employment Filing Team <EmploymentFiling@adr.org>
           Date: Tue, Sep 17, 2019 at 11:19 AM
           Subject: RE: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323 PLEASE ADVISE.
           To: Michael Kapin <kapinlaw@gmail.com>
           Cc: Mike Kapin <mikekapin@gmail.com>, cferriter@kapinlaw.com <cferriter@kapinlaw.com>,
           jmlurie@luriestrupinsky.com <jmlurie@luriestrupinsky.com>, Employment Filing Team
           <EmploymentFiling@adr.org>



           Hello,



           Employee’s por[on of the ﬁling fee was submi^ed at ﬁling on June 20th 2019.



           Please ensure to copy claimant’s counsel in all future correspondence.




                                                                                                                                           Page 1 of 6
       Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 24 of 41

Thank you




Logo            Employment Filing Team
                American Arbitration Association

                T: 856 679 4610 E: EmploymentFiling@adr.org
                1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s)
listed above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient.
If you have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




From: Michael Kapin <kapinlaw@gmail.com>
Sent: Tuesday, September 17, 2019 10:40 AM
To: Employment Filing Team <EmploymentFiling@adr.org>
Cc: Mike Kapin <mikekapin@gmail.com>; cferriter@kapinlaw.com
Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323 PLEASE
ADVISE.



   *** External E-Mail – Use Caution ***



   Good Morning,



  Following my voice message, kindly advise as to whether the employee's portion of the filing
fee has been paid (and if so, the date of payment).




     Thank you,



      Bunmi.



   ---------- Forwarded message ---------
   From: Employment Filing Team <EmploymentFiling@adr.org>
   Date: Wed, Sep 11, 2019 at 1:53 PM
   Subject: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
   To: jmlurie@luriestrupinsky.com <jmlurie@luriestrupinsky.com>, mikekapin@gmail.com
   <mikekapin@gmail.com>, kapinlaw@gmail.com <kapinlaw@gmail.com>


                                                                                                                                                Page 2 of 6
     Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 25 of 41




Good AXernoon,



The AAA has not received the employer’s por[on of the ﬁling fee. Please advise or submit
payment by September 18, 2019.



Thank you




                Employment Filing Team

                American Arbitration Association

                T: 856 679 4610 E: EmploymentFiling@adr.org
                1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                adr.org | icdr.org | aaamediation.org


The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s)
listed above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended
recipient. If you have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal.
Thank you.




--

______________________________________


****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




--

______________________________________


                                                                                                                                            Page 3 of 6
          Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 26 of 41


     ****CONFIDENTIALITY NOTICE****
     THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
     MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
     FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
     RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
     COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
     STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
     ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
     OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




     --

     ______________________________________


     ****CONFIDENTIALITY NOTICE****
     THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
     MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
     FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
     RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
     COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
     STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
     ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
     OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




--

______________________________________


****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.



--
______________________________________

Michael J. Kapin | A^orney at Law


                                                                              Page 4 of 6
           Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 27 of 41

       LAW OFFICES OF MICHAEL J. KAPIN
       1133 Broadway, Suite 1001
       New York, New York 10010
       (212) 513-0500 | FAX (866) 575-5019
       ______________________________________

       ****CONFIDENTIALITY NOTICE****
       THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
       MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
       FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
       RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
       COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
       STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
       ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
       OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




   --
   ______________________________________

   Michael J. Kapin | A^orney at Law
   LAW OFFICES OF MICHAEL J. KAPIN
   1133 Broadway, Suite 1001
   New York, New York 10010
   (212) 513-0500 | FAX (866) 575-5019
   ______________________________________

   ****CONFIDENTIALITY NOTICE****
   THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
   MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
   FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
   RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
   COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
   STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
   ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
   OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




--
______________________________________

Michael J. Kapin | A^orney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND

                                                                                Page 5 of 6
            Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 28 of 41

MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




                                                                             Page 6 of 6
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 29 of 41




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 6




                    EXHIBIT 6
                  Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 30 of 41
                                                                        Thursday, October 24, 2019 at 16:15:25 Eastern Daylight Time

Subject:    Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
Date:       Tuesday, September 24, 2019 at 10:26:19 AM Eastern Daylight Time
From:       Mike Kapin
To:         Employment Filing Team
CC:         Joshua M. Lurie, Esq., Olubunmi Wright, slevensonesq@gmail.com
AGachments: image002.jpg, image0938c9.PNG, imagef3bf86.JPG

Dear Employment Filing Team,

Thank you. Please make sure to forward all future communica[ons in this ma\er only to Respondents' new counsel:

Sco\ Levenson, Esq.
625 West 51st Street
New York, New York 10019
(212) 957-9200

I trust I will not be copied on any future communica[ons pertaining to this ma\er. Thanks.

Best regards,

Michael J. Kapin



On Mon, Sep 23, 2019 at 12:04 PM Employment Filing Team <EmploymentFiling@adr.org> wrote:

  Good afernoon,



  A ﬁnal extension for payment is granted un[l September 30, 2019. Please remit the balance of the ﬁling fee in the
  amount of $1,900.00 on or before this date. Please note no answering statement or counter-claim is due at this
  [me. The Case Manager assigned to this case once the ﬁling requirements are sa[sﬁed, including the respondent’s
  por[on of the fee, will no[fy the par[es of any deadlines for an answer. Please no[fy this address if a credit card is
  the preferred method of payment and a link to submit the fee online will be provided.



  Thank you.




                  Employment Filing Team
                  American Arbitration Association

                  T: 856 679 4610 E: EmploymentFiling@adr.org
                  1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                  adr.org | icdr.org | aaamediation.org

  The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s) listed above.
  Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received
  this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.
                                                                                                                                                          Page 1 of 9
                Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 31 of 41

this transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




From: Joshua M. Lurie, Esq. <jmlurie@luriestrupinsky.com>
Sent: Friday, September 20, 2019 6:53 PM
To: Olubunmi Wright <owright@kapinlaw.com>; Employment Filing Team <EmploymentFiling@adr.org>
Cc: slevensonesq@gmail.com; Colin Ferriter <cferriter@kapinlaw.com>; Mike Kapin <mikekapin@gmail.com>
Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323



   *** External E-Mail – Use Caution ***


Claimant objects to yet another delay. Counsel for Respondents has been delaying with nonsensical arguments
and refusals for months. Yet again, this is more delay. We understand new counsel coming in – but do not want
any more objec[ons as this is now prejudicial to Claimant.




Joshua M. Lurie, Esq.

Lurie|Strupinsky, LLP

15 Warren Street, Suite 36, Hackensack, New Jersey 07601

532 Union Street, Brooklyn, New York 11215

Telephone: 201-518-9999

Facsimile: 347-772-3074

*Licensed in New Jersey, New York and Vermont




***CONFIDENTIALITY NOTE***

This transmission, and the documents accompanying this transmission, contain informa[on from the sender that is
conﬁden[al and or privileged. This informa[on is intended only for the use of the individual or en[ty named on
this transmission sheet. If you are not the intended recipient, you are hereby no[ﬁed that any disclosure, copying,
distribu[on or the taking of any ac[on in reliance on the contents of this informa[on is strictly prohibited and the
documents should be returned to this oﬃce immediately. Therefore, if you have received this transmission in error,
please no[fy the sender of the delivery error by replying to this message, and then delete it from your system.
Thank You.




                                                                                                                               Page 2 of 9
            Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 32 of 41




From: Olubunmi Wright <owright@kapinlaw.com>
Date: Friday, September 20, 2019 at 4:49 PM
To: "EmploymentFiling@adr.org" <EmploymentFiling@adr.org>
Cc: "slevensonesq@gmail.com" <slevensonesq@gmail.com>, Joshua Lurie
<jmlurie@luriestrupinsky.com>, Colin Ferriter <cferriter@kapinlaw.com>, Mike Kapin
<mikekapin@gmail.com>
Subject: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323


Good Afernoon,



Respondents Answer to Claimant's Demand for Arbitra[on is due today, Friday, September 20,
2019.



However, please be advised that our oﬃce is presently being subs[tuted as counsel for the
Respondents in this ma\er.



Therefore, on behalf of new counsel, Sco\ Levenson, Esq., (copied) an extension of [me is
requested to serve an Answer to Claimant's Demand.



Thank you for your considera[on of this request.



Best Regards,



Bunmi




______________________________________


Olubunmi A. Wright

Paralegal


                                                                                             Page 3 of 9
            Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 33 of 41

LAW OFFICES OF MICHAEL J. KAPIN

1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019




-



           ---------- Forwarded message ---------
           From: Employment Filing Team <EmploymentFiling@adr.org>
           Date: Tue, Sep 17, 2019 at 11:19 AM
           Subject: RE: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323 PLEASE ADVISE.
           To: Michael Kapin <kapinlaw@gmail.com>
           Cc: Mike Kapin <mikekapin@gmail.com>, cferriter@kapinlaw.com <cferriter@kapinlaw.com>,
           jmlurie@luriestrupinsky.com <jmlurie@luriestrupinsky.com>, Employment Filing Team
           <EmploymentFiling@adr.org>



           Hello,



           Employee’s por[on of the ﬁling fee was submi\ed at ﬁling on June 20th 2019.



           Please ensure to copy claimant’s counsel in all future correspondence.



           Thank you




           Logo            Employment Filing Team
                           American Arbitration Association

                           T: 856 679 4610 E: EmploymentFiling@adr.org
                           1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                           adr.org | icdr.org | aaamediation.org


           The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the recipient(s)
           listed above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended
           recipient. If you have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the
           transmittal. Thank you.



           From: Michael Kapin <kapinlaw@gmail.com>
           Sent: Tuesday, September 17, 2019 10:40 AM

                                                                                                                                                    Page 4 of 9
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 34 of 41

To: Employment Filing Team <EmploymentFiling@adr.org>
Cc: Mike Kapin <mikekapin@gmail.com>; cferriter@kapinlaw.com
Subject: Re: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323 PLEASE ADVISE.



  *** External E-Mail – Use Caution ***



  Good Morning,



    Following my voice message, kindly advise as to whether the employee's portion of the
filing fee has been paid (and if so, the date of payment).




    Thank you,



    Bunmi.



  ---------- Forwarded message ---------
  From: Employment Filing Team <EmploymentFiling@adr.org>
  Date: Wed, Sep 11, 2019 at 1:53 PM
  Subject: Ruth Sarit v. Westside Tomato, Inc. d/b/a Arte Cafe; - Case 01-19-0001-9323
  To: jmlurie@luriestrupinsky.com <jmlurie@luriestrupinsky.com>, mikekapin@gmail.com
  <mikekapin@gmail.com>, kapinlaw@gmail.com <kapinlaw@gmail.com>



  Good Afernoon,



  The AAA has not received the employer’s por[on of the ﬁling fee. Please advise or submit payment
  by September 18, 2019.



  Thank you




                                                                                                  Page 5 of 9
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 35 of 41

 Logo            Employment Filing Team

                 American Arbitration Association

                 T: 856 679 4610 E: EmploymentFiling@adr.org
                 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
                 adr.org | icdr.org | aaamediation.org


 The information in this transmittal (including attachments, if any) is privileged and/or conSidential and is intended only for the
 recipient(s) listed above. Any review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of
 the intended recipient. If you have received this transmittal in error, please notify me immediately by reply email and destroy all copies
 of the transmittal. Thank you.




 --

 ______________________________________


 ****CONFIDENTIALITY NOTICE****
 THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
 MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
 FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
 RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
 COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
 STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
 ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
 OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




 --

 ______________________________________


 ****CONFIDENTIALITY NOTICE****
 THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
 MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
 FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
 RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
 COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
 STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
 ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
 OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




 --


                                                                                                                                       Page 6 of 9
 Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 36 of 41

     ______________________________________


     ****CONFIDENTIALITY NOTICE****
     THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
     MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
     FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
     RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
     COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
     STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
     ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
     OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




--

______________________________________


****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT kapinlaw@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




--

______________________________________


Michael J. Kapin | A\orney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN


                                                                              Page 7 of 9
          Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 37 of 41

          ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
          OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




     --

     ______________________________________


     Michael J. Kapin | A\orney at Law
     LAW OFFICES OF MICHAEL J. KAPIN
     1133 Broadway, Suite 1001
     New York, New York 10010
     (212) 513-0500 | FAX (866) 575-5019
     ______________________________________

     ****CONFIDENTIALITY NOTICE****
     THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
     MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
     FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
     RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
     COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
     STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
     ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
     OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




--

______________________________________


Michael J. Kapin | A\orney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT


                                                                                 Page 8 of 9
            Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 38 of 41

 FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
 RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
 COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
 STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
 ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
 OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.



--
______________________________________

Michael J. Kapin | A\orney at Law
LAW OFFICES OF MICHAEL J. KAPIN
1133 Broadway, Suite 1001
New York, New York 10010
(212) 513-0500 | FAX (866) 575-5019
______________________________________

****CONFIDENTIALITY NOTICE****
THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAW. IF YOU ARE NOT THE INTENDED
RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISCLOSURE, DISSEMINATION,
COPYING, DISTRIBUTION OR USE OF THE CONTENTS OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
ERROR, PLEASE NOTIFY US IMMEDIATELY VIA EMAIL AT mikekapin@gmail.com
OR BY TELEPHONE AT 1-212-513-0500. THANK YOU.




                                                                             Page 9 of 9
Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 39 of 41




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 7




                    EXHIBIT 7
                Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 40 of 41


                                                                                            1101 Laurel Oak Road
                                                                                              Voorhees, NJ 08043
                                                                                        Telephone: (856)435-6401



October 23, 2019

Joshua M. Lurie, Esq.
Lurie Strupinsky, LLP
15 Warren Street
Suite 36
Hackensack, NJ 07601
Via Email to: jmlurie@luriestrupinsky.com

Scott Levenson, Esq.
Law Offices Of Michael J. Kapin
1133 Broadway
Suite 1001
New York, NY 10010
Via Email to: slevensonesq@gmail.com

Case Number: 01-19-0001-9323

Ruth Sarit
-vs-
Westside Tomato, Inc. d/b/a Arte Cafe;
Robert Malta; Marc [LNU]; John Does 1-50
(principals, owners, managers, employees,
representatives and/or agents, partners,
officers, directors, and/or holders of
controlling interests in Arte Cafe);
Business Entities A-J (corporations or
other business entities that are principals,
owners or holders of controlling interests
of Arte Cafe)


Dear Parties:

The Respondent has failed to submit the previously requested filing fee; accordingly, we have administratively
closed our file in this matter. Any filing fees received from the Claimant will be refunded under separate cover.

Pursuant to the AAA’s current policy, in the normal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed 18 months after the date of this letter.

Please email employmentfiling@adr.org if you have any questions and we will be happy to assist you.

Sincerely,

Employment Filing Team
            Case 1:18-cv-11524-RA Document 26 Filed 10/24/19 Page 41 of 41


Employmentfiling@adr.org
(856) 679-4610

cc:
Colin Ferriter
Olubunmi A. Wright
Amy Griffith
